 Case 5:17-cr-50030-TLB Document 52         Filed 08/03/20 Page 1 of 1 PageID #: 236




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                 PLAINTIFF

V.                            CASE NO. 5:17-CR-50030

RUDY MANCIA                                                            DEFENDANT

                                       ORDER

      Now pending before the Court is the Report and Recommendation (Doc. 51) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on July 17, 2020. The

time to object has now passed, and no objections were filed.

      Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 51) is

ADOPTED IN ITS ENTIRETY, and Defendant’s pro se Motion to Vacate (Doc. 43) and

Amended Motion to Vacate (Doc. 49), filed pursuant to 28 U.S.C. § 2255, are both

DENIED.

      IT IS SO ORDERED on this 3rd day of August, 2020.



                                        /s/ Timothy L. Brooks
                                        TIMOTHY L. BROOKS
                                        UNITED STATES DISTRICT JUDGE
